         Case 1:19-cr-00131-PAE Document 393 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                         19 Cr. 131 (PAE)
                        -v-
                                                                           ORDER
JUSTIN RIVERA

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court is in receipt of the Government’s May 22, 2020 opposition, Dkt. 392, to Justin

Rivera’s April 24, 2020 motion to compel a bill of particulars, Dkt. 312. Counsel for Rivera is

directed to file a reply by June 5, 2020. The reply should identify at the outset the extent to

which the parties’ discussions have resulted in a narrowing of their disputes over particulars.



       SO ORDERED.

                                                              PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: May 26, 2020
       New York, New York
